This case originated in the justice court of Garfield county. Upon appeal to the county court of said county demurrer to the first cause of action set forth in the bill of particulars was sustained; and, plaintiff electing to stand upon said cause of action as pleaded, the same was dismissed, and judgment rendered thereon for defendant. This action of the court is assigned as error. It would serve no useful purpose to set out the bill of particulars here. We have examined the same, and hold that the first cause of action therein set forth was well and sufficiently pleaded. The trial court committed prejudicial error in sustaining the demurrer.
The judgment should be reversed, and the cause remanded.
By the Court: It is so ordered.